Application by the appellant for a writ of error coram nobis to vacate, on the *1068ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 6, 2000 CPeople v Valdez, 277 AD2d 262 [2000]), affirming a judgment of the Supreme Court, Queens County, rendered July 31, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.P., Skelos, Dillon and Covello, JJ., concur.